SUPPLEMENTAL OPINION ON MOTION FOR REHEARING
The State urges in its motion for rehearing that we erred in reversing the judgment because the failure of the trial court to instruct the jury on the issue of the voluntariness of Brenda Crouch’s conduct cannot constitute reversible error. In support of this contention, the State cites, inter alia, Dockery v. State, 542 S.W.2d 644 (Tex.Cr.App.1975); Williams v. State, 630 S.W.2d 640 (Tex.Cr.App.1982); and Schoel*665man v. State, 644 S.W.2d 727 (Tex.Cr.App.1983). In effect, the State argues that the Court of Criminal Appeals has stated, “If the issue [of the voluntariness of the defendant’s conduct] is raised by the evidence, a jury may be charged that a defendant should be acquitted if there is a reasonable doubt as to whether he voluntarily engaged in the conduct of which he is accused.” (Emphasis added.) Williams v. State, supra at 644.
Therefore, the State contends that while a trial court “may instruct” the jury on the issue of the voluntariness of a defendant’s conduct, it is not mandated to do so even if the issue is raised by the evidence. The State claims that the law and defense of accident does not exist under the present penal code, citing Williams v. State, supra. The State contends that the defense of accident was eliminated when former Article 39, TEX.PENAL CODE ANN. (Vernon 1925), was repealed by the enactment of the 1973 penal code. We agree. However, that defensive issue was replaced with the requirements of Section 6.01,1 reading in pertinent part: “A person commits an offense only if he voluntarily engages in conduct, including an act....”
We reject the State’s contention that the failure of the trial judge in this case to instruct the jury on the defensive issue of voluntariness of Crouch’s conduct which caused the injuries to the child, over Crouch’s objection, does not constitute reversible error. It is clear, that where the evidence raises such issue of voluntariness, the trial judge commits reversible error in overruling defendant’s objection to the charge on the ground that the charge contains no such instructions.2 Garcia v. State, 605 S.W.2d 565, 566 (Tex.Cr.App.1980).
We amend our opinion in this cause delivered on February 14, 1985, by substituting the phrase, “the defense of the voluntariness of Crouch’s conduct which caused the injuries to the child, for the phrase utilized in the opinion of “the defense of accident” found on page 661 of the opinion.
The State’s motion for rehearing is overruled.

. All references to sections are to Texas Penal Code Annotated (Vernon Supp.1985) unless otherwise indicated.


. See form of charge approved in Simpkins v. State, 590 S.W.2d 129, 134, 135 (Tex.Cr.App.1979).